Citation Nr: 0010053	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-40 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for a skin condition of 
the chest, as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for fatigue, as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for history of tine 
test conversion, as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to an increased (compensable) rating for 
tinea pedis, left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978 and from September 20, 1990 to August 8, 1991.  The 
veteran served in the Southwest Asia theater of operations 
from November 3, 1990 to June 28, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two separate rating actions of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In an August 1995 rating action, 
the RO denied the veteran's claim of service connection for 
tuberculosis, on a direct basis.  The veteran has also 
perfected an appeal from an April 1996 rating action by which 
the RO granted service connection and assigned a 
noncompensable rating for tinea pedis, left foot, effective 
from September 29, 1995, and denied claims of service 
connection for folliculitis and keloids on the chest, fatigue 
and history of tine test conversion as chronic disabilities 
resulting from an undiagnosed illness

In November 1996, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  





FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran currently suffers from tuberculosis. 

2.  The veteran had active duty in the Southwest Asia Theater 
of operations during the Gulf War.  

3.  The veteran does not have a skin condition affecting the 
chest resulting from an undiagnosed illness.  

4.  The veteran does not have fatigue resulting from an 
undiagnosed illness. 

5.  The veteran does not have a history of tine test 
conversion as chronic disability resulting from an 
undiagnosed illness. 

6.  The veteran's left foot, tinea pedis is not productive of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.


CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for 
tuberculosis has not been presented.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Service connection for a skin condition of the chest, as 
a chronic disability resulting from an undiagnosed illness is 
not established.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999).

3.  Service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is not established.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999).

4.  Service connection for history of tine test conversion as 
a chronic disability resulting from an undiagnosed illness is 
not established.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999).

5. The criteria for a compensable evaluation for tinea pedis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4 including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims Background

The report of a January 1975 enlistment examination noted 
normal clinical evaluations of all major systems and was 
silent for any pertinent defects.  A careful review of the 
veteran's extensive service medical records reveals no 
findings or complaints pertaining to tuberculosis, a positive 
tuberculosis test, folliculitis or keloids on the chest or 
fatigue.  The report of an August 1978 separation examination 
was also silent for any pertinent defects or diagnoses.  In 
addition, reports of periodic physical examinations conducted 
in October 1982 and March 1986 and January 1990 included 
normal clinical evaluations of all major systems and were 
silent for any complaints pertaining to the disabilities at 
issue.  Reports of a June 1991 redeployment examination and 
July 1991 demobilization examination were likewise normal; no 
significant complaints or defects were noted.  The July 1991 
report noted a negative tuberculosis test administered July 
10, 1991.

Post-service medical records include reports referable to a 
positive purified protein derivative (PPD) tuberculin test in 
September 1991.  Prophylaxis therapy was initiated that same 
month.  The veteran did not have any cough, fever, weight 
loss, appetite loss, night sweats, shortness or breath or 
chest pain.  Chest x-ray was considered essentially negative.  
In a September 1991 chart entry, a physician noted that the 
veteran had had a negative skin test in June 1991 when 
leaving service and had recently had a positive reaction to 
PPD test administered in anticipation of his marriage.  The 
physician's assessment was that of positive PPD, converting 
in past three months, "possibly associated with an exposure 
and/or around the time of Persian Gulf episode."  Chart 
entries noting the veteran's return appointments from 
November 1991 to July 1992 were negative for any drug 
reactions and complications.  An August 1992 entry noted that 
the veteran did not have tuberculosis, had completed seven 
months of preventive therapy and was placed on "passive 
surveillance."

The veteran was afforded a VA examination in August 1995 at 
which time his history of service in the Persian Gulf and 
positive tuberculin tine test after discharge were noted.  
The veteran complained that he was tired at times and just 
felt "drained."  He also reported a rash on his chest, a 
skin condition affecting several toes on his left foot, an 
intermittent eye allergy and "pops" in the joints, 
particularly the knees and elbows.  Physical examination 
revealed approximately six skin lesions on the anterior 
chest, the largest being a keloid.  The smaller lesions were 
noted to appear to be keloids in various stages of 
development originating from folliculitis.  Intertriginous 
dermatophytosis was noted between the fourth and fifth toes.  
Respiratory system was normal.  A chest x-ray was interpreted 
as normal.  Following a review of the examination and 
testing, the diagnostic impressions included folliculitis and 
keloid formation over the anterior chest; fungal infection of 
the left foot, between the fourth and fifth toes; history of 
tine test conversion without any evidence of tuberculosis, 
treated; fatigue with normal physical examination; and knees, 
shoulders and elbows normal upon physical examination.

In the August 1995 rating action on appeal, the RO denied the 
veteran's claim of service connection for tuberculosis on a 
direct basis.  In the April 1996 rating decision, the RO 
granted service connection and assigned a noncompensable 
evaluation for tinea pedis, left foot, and denied claims of 
service connection for a skin condition affecting the chest, 
fatigue and history of tine test conversion as chronic 
disabilities resulting from an undiagnosed illness.

Additional VA and private medical records refer to treatment 
for the service-connected left foot condition and a 
nonservice-connected mental condition. 

The veteran testified at a November 1996 personal hearing at 
the RO at which time he reiterated his complaints.  He 
testified that he had had a positive PPD test shortly after 
separation from service and maintained that he had 
experienced some side effects related to the preventive 
therapy.  The veteran complained of fatigue and indicated 
that it may have been a side effect of the medication.  

II.  Service Connection Claims Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A.  Service connection for tuberculosis on a direct basis.

The veteran contends that service connection for tuberculosis 
is warranted as he was exposed to the "germ" during 
service.  In this regard, such lay assertions are beyond the 
veteran's expertise (see King, supra), and the Board must 
look to other evidence of record to determine whether he has 
presented a well-grounded claim of service connection for 
tuberculosis.

In-service and post-service medical records are silent for 
any diagnosis of tuberculosis.  While there is evidence that 
the veteran had a positive reaction to a tuberculin tine 
test, there is no evidence that he was ever diagnosed with 
tuberculosis.  The therapy instituted in response to the 
positive skin test was undertaken as a preventive measure, 
not as treatment for tuberculosis.  There is no evidence that 
the veteran had tuberculosis.  At the time the therapy began, 
he had a normal chest x-ray and no respiratory symptoms.  In 
addition, the report of the August 1995 VA examination 
included a chest x-ray study which was interpreted as normal.

No competent medical evidence has been submitted to support 
the veteran's contention that he is suffering tuberculosis.  
Statements of the veteran are not sufficient for this purpose 
because as a lay person, he is not competent to offer 
opinions as to the questions of medical diagnosis or 
causation presented in this case.  See Espiritu, supra.  
Absent competent medical evidence establishing a current 
disability, the first prong of the Caluza test is not 
satisfied.  It follows that the third also is not satisfied.  
Likewise, the Board notes that, absent proof of a present 
disability, there can be no plausible claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Since there is no 
competent evidence that the veteran currently has 
tuberculosis, a well-grounded claim has not been presented.  
Hence, service connection for tuberculosis is not warranted.

B.  Claims concerning symptoms as chronic disabilities 
resulting from an undiagnosed illness

Service connection for chronic, undiagnosed illnesses arising 
from service in Southwest Asia during the Gulf War is 
governed by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  A 
well-grounded claim for compensation under 38 U.S.C. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

For purposes of 38 U.S.C.A. § 1117, "objective indications 
of chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  In addition, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

Evidence that the illness is "undiagnosed" may consist of 
evidence that the illness cannot be attributed to any known 
diagnosis or, at minimum, evidence that the illness has not 
been attributed to a known diagnosis by physicians providing 
treatment or examination.  The type of evidence necessary to 
establish a well-grounded claim as to each of these elements 
may depend upon the nature and circumstances of the 
particular claim.  Medical evidence would ordinarily be 
required to satisfy the nexus requirement, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation. VAOPGCPREC 4-99 (May 3, 1999).

The manifestation of one or more signs or symptoms of 
undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the claimed 
signs or symptoms, or the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay persons.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type which would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
establish a well-grounded claim.  A veteran's own testimony 
may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  VAOPGCPREC 4-99 (May 3, 1999).

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Gulf War, from November 1990 
to June 1991.

The veteran contends that he has been suffering a skin 
condition on his chest, fatigue, and a positive reaction to a 
tuberculin tine test since he returned from active duty in 
the Southwest Asia theater during the Gulf War.  The veteran 
has testified as to the objective indications of chronic 
disability and the report of an August 1995 VA examination, 
which included the veteran's history and complaints, 
reflected the diagnoses of fatigue, folliculitis and keloid 
formation over anterior chest and history tine test 
conversion, without evidence of tuberculosis.  A private 
physician has offered the opinion that the veteran's positive 
PPD test was "possibly" related to service in the Persian 
Gulf.  Thus, there is at least some evidence suggesting a 
nexus between the veteran's symptoms of chronic fatigue, a 
skin condition affecting the chest and the positive PPD test 
and an undiagnosed illness.  Therefore, the claims of service 
connection for fatigue, a skin condition affecting the chest 
and history of tine test conversion as manifestations of an 
undiagnosed illness are well grounded.  Furthermore, the 
Board finds that all evidence necessary for adjudication of 
this claim has been obtained and that VA has satisfied its 
duty to assist.

38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  Under the 
implementing regulation, service connection will be awarded 
to a Persian Gulf veteran who exhibits (1) objective 
indications of chronic disability which result from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms; and (2) the chronic disability became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war or to a 
degree of 10 percent or more not later than December 31, 2001 
and; (3) by history, physical examination and laboratory 
tests it cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317.

With regard to the symptoms of a skin condition affecting the 
chest, the August 1995 VA examination included consideration 
of the veteran's complaints and history of service in the 
Persian Gulf and resulted in an unmistakable clinical 
diagnosis of folliculitis and keloid formation over the 
anterior chest.  In light of this evidence, the Board finds 
that the veteran has not established the evidence necessary 
for service connection for signs or symptoms involving the 
skin of the chest as a chronic disability resulting from an 
undiagnosed illness.  The Board also notes that the veteran 
has not submitted evidence to establish that the diagnosed 
condition is directly related to his active duty service.  
Therefore, service connection is denied. 

With regard to the claims of fatigue and a history of tine 
test conversion, the Board notes that while the veteran has 
complained of fatigue and symptoms related to the positive 
PPD test, there is no evidence that he actually has objective 
indications of a chronic disability due to fatigue or the 
positive PPD.  Although the veteran complained of fatigue at 
the August 1995 VA examination, the examiner noted that the 
veteran had fatigue with a normal physical examination.  
There is no other reference to fatigue in the medical 
evidence of record.  

While the veteran exhibited a positive PPD test shortly after 
service discharge and a medical opinion has tentatively 
linked that finding to his Gulf War service, the medical 
records are negative for any complaints, finding or diagnosis 
of tuberculosis or other disability related to the positive 
test results.  Records pertaining to the therapy provided in 
this regard, include a chest x-ray which was interpreted as 
negative for tuberculosis.  Those records were also negative 
for any reactions related to the therapy.  In addition, while 
the veteran underwent therapy following the positive 
tuberculin test, the record shows that this therapy was 
instituted as a prophylaxis, and not in response to a 
diagnosis of tuberculosis.  As noted previously, there is no 
evidence of tuberculosis or any other disability associated 
with the positive PPD test and subsequent preventative 
therapy instituted shortly after service.  The Board also 
notes that a positive tine or PPD test is not itself a 
disability, rather it is a finding on a laboratory test used 
in the diagnosis of tuberculosis.  

Based on the foregoing, the Board concludes that the veteran 
has not established the objective indications necessary for 
service connection for fatigue or history of tine test 
conversion as chronic disabilities resulting from an 
undiagnosed illness.  Therefore, service connection is 
denied.


III.  Increased Rating Claim 

The Board finds that the claim for an increased rating for 
tinea pedis is well grounded within the meaning of 
38 U.S.C.A. § 5107.  In the context of a claim for an 
increased evaluation of a condition already adjudicated as 
service-connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The Board further finds that the RO has met its 
duty to assist in developing the facts pertinent to the 
veteran's claim under 38 U.S.C.A. § 5107, since he has been 
examined in connection with the claim, and he has not alleged 
that there are any current treatment records that could be 
obtained to support the claim.

A review of the records reflects that the veteran submitted 
his claim for service connection for a fungal infection of 
his left foot, between the 4th and 5th toes, in September 
1995.  In connection with that claim, the RO reviewed the 
veteran's service medical records, as well as the post 
service records, including the report of an examination 
conducted for VA purposes in August 1995.  The RO found that 
the veteran's service medical records revealed that the 
veteran was seen during his first period of active service 
for complaints of cracking and infected areas of his left 
foot.  After this period of service, they found that the 
veteran was seen in 1984, for a rash between the 4th and 5th 
toes, which was treated again in 1985.  When examined in 
August 1995, it was noted that the veteran had a patch of 
dermatitis, consistent with intertriginous dermatophytosis 
between the 4th and 5th toes of his left foot.  The diagnosis 
was fungal infection of the left foot, between the fourth and 
fifth toes.  After reviewing this evidence, the RO granted 
service connection for left foot tinea pedis (athlete's 
foot), and assigned a noncompensable disability evaluation.  
It was with this rating, that the veteran perfected an 
appeal.  

Subsequently obtained medical records reflect that the 
veteran underwent some surgery on his left foot in November 
1996, that was apparently performed in connection with 
partial syndactyly of the 4th and 5th digit.  It was also 
apparently performed to address complaints of pain related to 
a small lesion at the bottom of the left foot.  
Significantly, there was no indication in these records, that 
the veteran was treated for tinea pedis.  

In March 1997, the veteran underwent another examination for 
VA purposes.  This examination specifically addressed the 
veteran's feet.  The report from this examination revealed 
that the veteran was apparently still recovering from the 
foot surgery performed the previous November.  It was also 
noted that the physician who performed the foot surgery, 
advised the veteran that the syndactyly between the space 
between the 4th and 5th toes on the left foot, was the 
underlying cause of the veteran's fungal foot infection.  In 
any case, examination revealed that the veteran still had 
some foot swelling due to the surgery, but there was no 
evidence of active dermatophytosis.  X-rays revealed the 
partial resection of the proximal phalanx of the left small 
toe, the veteran underwent the previous November.  The 
diagnosis, in pertinent part, was as follows:  

Fungal infection left foot which has been rated 
service connected and is in partial part secondary 
to the syndactyly of the left foot.  

Subsequently dated records do not reflect any further 
complaints or findings related to the veteran's left foot 
tinea pedis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  These regulations 
include, but are not limited to 38 C.F.R. § § 4.1 and 4.2.  
Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners should 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991). 
When there is a question of which of two evaluations is to be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates, the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's skin disability is evaluated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 7806.  Under 
this code, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a zero 
percent rating is assigned.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent rating is assigned.  With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent rating is assigned.  With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant manifestations, a 
50 percent rating is assigned.   

The foregoing record clearly shows that the veteran's tinea 
pedis has been confined to the area between his 4th and 5th 
toes, with no showing of exfoliation, exudation or itching, 
on an exposed or extensive area.  Indeed, when last examined 
for VA purposes in 1997, there was no evidence of active 
dermatophytosis.  Although the veteran apparently believes 
that he is entitled to more than a zero percent rating for 
his tinea pedis, the Board, however, must decide appeals 
based upon the evidence before it.  At this time, the 
evidence fails to show that the veteran's tinea pedis is 
productive of exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  Accordingly, the criteria 
for awarding an increased (compensable) evaluation for the 
veteran's tinea pedis have not been met. 


ORDER

As a well-grounded claim has not been presented, service 
connection for tuberculosis is denied.  

Service connection for a skin condition of the chest, as a 
chronic disability resulting from an undiagnosed illness is 
denied.

Service connection for fatigue, as a chronic disability 
resulting from an undiagnosed illness is denied.

Service connection for history of tine test conversion, as a 
chronic disability resulting from an undiagnosed illness is 
denied.





Entitlement to an increased (compensable) evaluation for the 
veteran's left foot, tinea pedis is denied.  


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 



